Citation Nr: 1426604	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  11-10 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen the issue of entitlement to service connection for left wrist disability.

2.  Entitlement to service connection for left thumb disability.


REPRESENTATION

The Veteran is represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to January 1959.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  During the pendency of this appeal, jurisdiction over the Veteran's claims was transferred to the RO in Detroit, Michigan

In May 2014, the Veteran testified at a hearing before the undersigned.  A transcript of this hearing has been associated with the claims file.

In July 1989, the Veteran submitted a claim of entitlement to service connection for left wrist disability, which was denied in a July 1989 rating decision.  The Veteran received notice of this decision and notice of his appellate rights in August 1989 and, thus, the July 1989 rating decision is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2013).  As such, the Board finds that the Veteran's September 2008 claim at issue here regarding left wrist disability is a claim to reopen the issue of entitlement to service connection for that disability.  The Veteran has not previously submitted a claim of entitlement to service connection for left thumb disability.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (holding that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases).  The Board has re-captioned the Veteran's claims accordingly and they will be address as such herein.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision, the Veteran withdrew his appeal as to the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for left wrist disability.

2.  The evidence of record is at least in equipoise as to whether the Veteran's current left thumb disability was incurred during his active duty.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran for the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for left wrist disability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(a), (b), (c) (2013).

2.  The criteria for service connection for left thumb disability are met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the veteran or by his or her authorized representative and, unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a). 

During the May 2014 hearing with the undersigned, the Veteran withdrew his appeal as to the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for left wrist disability.  As such, no allegation of error of fact or law remains before the Board for consideration with regard to this issue.  As such, the Board finds that the Veteran has withdrawn this claim, and accordingly, the Board does not have jurisdiction to review the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for left wrist disability, and it is dismissed.

With respect to the issue of entitlement to service connection for left thumb disability, in this decision, the Board grants entitlement to service connection, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.  Further, the RO determined that the Veteran's service treatment records were destroyed by fire and, thus, are unavailable for review.  When records in the possession of the government are unavailable through no fault of the Veteran, VA has a heightened obligation to assist the Veteran in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The evidence of record included current diagnoses of left thumb disability (namely osteoarthritis).  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran asserted that he injured his left thumb as a result of a fall.  In support of his assertion, the Veteran submitted photographs of himself, taken during his active duty, that demonstrate that his left thumb was placed in a cast.  The Veteran also submitted letters to and from his wife, dated during his active duty that described treatment in a hospital.  As such, the Board finds that the Veteran's assertions are competent and credible evidence of an in-service left thumb injury.   Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

With respect to an etiological relationship between the Veteran's current left thumb disability and his in-service injury, the evidence of record includes opinions from Dan C. Dean, D.O., dated in June 2008, and from Robert Vanderbrook, M.D., dated in October 2008 and August 2009.  Each of these opinions was favorable to the Veteran's claim.  

There is no evidence of record that disassociated the Veteran's current left thumb disability from his active duty.  In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  As mentioned above, the only competent etiological opinions of record are those of Drs. Dean and Vanderbrook, which support the Veteran's claim.

Consequently, the Board finds that the evidence of record is at least in equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for left thumb disability is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990); Wise v. Shinseki, No. 12-2764, slip op. at 16 (U.S. Vet. App. April 16, 2014) (holding that "[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."); O'Hare, 1 Vet. App. at 367.


ORDER

The issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for left wrist disability is dismissed.

Entitlement to service connection for left thumb disability is granted.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


